DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 1 September 2022 and the request for continued examination filed on 1 September 2022.
Claims 1, 7, 9, 10, 11, 15, 17, and 18 were amended. Claims 1, 2, 7-12, and 15-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 September 2022 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-12, and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

Amended claim 1 recites the non-original limitation “wherein a first view pane comprises the first media data object tagged with a plurality of selectable target locations.” The original disclosure does not appear to support this limitation. Applicant’s remarks assert that no new matter was presented in the amendments but they do not identify support for the amendments.
What appears to be the most relevant portions of the original disclosure state: 
[Page 2, Lines 3-16] In one embodiment, the disclosed system comprises: a mobile computing device operable to support a software-based mobile application, the software-based mobile application comprising one or more software modules operable to access a processor and memory associated with the mobile computing device for receiving web data, wherein the one or more software modules modify the web data to display a plurality of view panes on a display at the mobile computing device; and a remote computing system in operative communication with the mobile computing device, wherein the remote computing system comprises one or more remote network components configured to: receive a REST API request from the mobile computing device comprising a request for particular web data, the REST API request identifying a particular SDK corresponding to the software-based mobile application; and transmit, to the mobile computing device, the particular web data in response to the REST API request, whereby the mobile computing device generates the plurality of view panes based on the particular web data and the particular SDK, wherein a first view pane comprises a display target location embedded with a HTTPS link to a second view pane. 

[Page 2, Lines 17-26] In particular embodiments, the system includes aspects wherein the first view pane and/or second view pane are advertisements. In certain embodiments, in response to a user engaging the first view pane at the display target location, modifying the display to present the second view pane. In one embodiment, modifying the display to present the second view pane comprises rotatably replacing the first view pane with the second view pane. According to various aspects of the present disclosure, rotatably replacing the first view pane with the second view pane optically presents the second view pane as a reverse side of the first view pane. In various embodiments, modifying the display to present the second view pane comprises replacing the first view pane with the second view pane in response to the second view pane appearing to reveal from outside the display boundaries. 

Neither of the above disclosures contemplate multiple selectable target locations. The remainder of the original disclosure appears to similarly not disclose or support multiple selectable target locations.
Because the original disclosure does not appear to support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected under the written description requirement. Claim 10 is similarly rejected. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 8, 10, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanter et al. (US 2017/0017369 A1) in view of Shamir et al. (US 2013/0325603 A1), BBVA (“RESTI API: What is it, and what are its advantages in project development?”), Hapgood et al. (US 10438243 B1), and Sharma et al. (US 2015/0254741 A1).

Regarding Claim 1 and 10: Kanter discloses a system comprising:
a computing device operable to support a software-based application configured to display linearly scrollable digital content on a display at the computing device, the software-based application comprising one or more software modules operable to access a processor and memory associated with the computing device for receiving web data, wherein the one or more software modules are configured to process the web data and modify the display at the computing device to display a plurality of view panes associated with the web data, and wherein each view pane of the plurality of view panes is displayed at a particular position within the linearly scrollable digital content without navigating away from the particular position within the linearly scrollable digital content (a client device 110 executes a browser application to enable interaction between the client device 110 and the online system 140 via the network 120. See at least [0017]. Also: a content feed 400 including a plurality of content items 405A-B and a scrollable content unit 410 is presented to a user. See at least [0054] and Fig. 4B. Also: a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described. See at least [0061]), and 
a remote computing system in operative communication with the computing device, wherein the remote computing system comprises one or more remote network components (a client device 110 executes an application allowing a user of the client device 110 to interact with the online system 140. See at least [0017] and Fig. 1) configured to:
receive a request from the computing device comprising a request for particular web data (The online system 140 receives a request from a user of the online system 140 to present 305 a feed of content (or a “content feed”) for display to the user. For example, the online system 140 receives 305 a request from a client device 110 associated with the user to present a feed of image and video content to the user via the client device 110. See at least [0043]); and 
transmit to the computing device, the particular web data in response to the request (the online system 140 communicates the feed to a client device 110 for presentation to the user. See at least [0047]). 
wherein the particular web data comprises a first media data object, a plurality of links to a plurality of additional media data objects stored in memory at the remote computing system, and computer-readable instructions that, when executed by the processor at the computing device, cause the computing device to generate the plurality of view panes based on the particular web data to display within the linearly scrollable digital content (After generating 310 the feed of content, the online system 140 presents 315 the feed to the user with a content item from the ordered set of content items presented in the display area of the scrollable content unit. For example, the online system 140 communicates the feed to a client device 110 for presentation to the user. The feed of content includes the selected content items and a content item from the ordered set of content items presented in the display area of the scrollable content unit. For example, the online system 140 delivers a feed including content items that are photographs associated with a user's user profile and a scrollable content unit displaying an advertisement from an ordered set of advertisements to a client device 110 associated with the user. See at least [0047] and Fig. 4B. Also: The online system 140 shown in FIG. 2 includes … a content store 210. See at least [0020]. Examiner’s note: one of ordinary skill in the art would understand the feed of Kantar as capable of including multiple horizontally scrollable content item sets). 
wherein a first view pane comprise the first media data object tagged with a selectable target location, wherein selectable target location corresponds to a respective unique aspect of the first media data object and further comprises a link from the plurality of links, the link corresponding to an additional media data object associated with the respective unique aspect of the first media data object, wherein in response to the user engaging the first view pane at a particular selectable target location, the computer-readable instructions when execute by the processor at the computing device further cause the computing device to retrieve a particular additional media data object from the memory via a respective link and to modify the display to present the particular additional media data object in a second view pane by rotatably replacing the first view pane with the second view pane, wherein rotatably replacing the first view pane with the second view pane optically presents the second view pane as a previously concealed side of the plurality of view panes (As described above in conjunction with FIGS. 2 and 3, the scrollable content unit 410 is scrollable in a direction orthogonal to an orientation of the content feed 400 so different content items from the ordered set of content items scroll in the direction orthogonal to the orientation of the content feed 400 when different content items from the ordered set are presented in the display area 415. In particular embodiments, the scrollable content unit 410 presents a different content item from the ordered set in response to the user interaction with the scrollable content unit 410. For example, the scrollable content unit 410 presents an alternative content item from the ordered set of content items in the display area 415 in response to receiving cursor movements, mouse clicks, or tactile gestures communicated to the online system 140 via a client device 110 presenting the scrollable content unit 410. Example tactile gestures include a swiping gesture in a region of a display device presenting the display area 415, a tap in the region of the display device presenting the display area 415, and pressing on the portion of the display device presenting the display area, as well as a rotation the display device presenting the display area 415. See at least [0055]. Also: the client device 110 receives 320 a tactile gesture input (e.g., a horizontal swiping gesture) with a portion of a display device of the client device 110 presenting the display area of the scrollable content unit, the client device 110 may communicate information describing the received input to the online system 140, which retrieves one or more other content items from the ordered set and presents the one or more other content items in the display area of the scrollable content unit. See at least [0048]. Also: In the examples of FIGS. 4A and 4B, the scrollable content unit 410 includes an interactive icon 435 and presents an alternative content item from the ordered set via the display area 415 in response to a user interacting with the interactive icon 435.  See at least [0056] and Fig. 4A and 4B. Also: One or more interactions are associated with the scrollable content unit to allow a user to modify the content item from the ordered set presented by the display area, allowing the user to navigate through the ordered set of content items. In various embodiment, when modifying the content item presented in the display area, the scrollable content unit scrolls in a direction that is orthogonal to an orientation of the feed of content in which the scrollable content unit is presented. For example, a scrollable content unit provided in a feed of content having a vertical orientation is scrollable in a horizontal direction. The scrollable content unit may also include other elements such as navigational and informational components including (e.g., a text bar, an icon, a window, a frame, a section, a scroll bar, a tab, an image, a video, an audio file, a menu, a button, a checkbox, a message, a post, a hyperlink, an input field), and one or more interactive elements. See at least [0046]). 
wherein in response to the user engaging the second view pane at a separate selectable target location corresponding to an additional media data object, the computer readable instructions when executed by the processor at the computing device cause the computing device to modify the display to present the additional media data object in the view pane by rotatably replacing the second view pane with the view pane  (As described above in conjunction with FIGS. 2 and 3, the scrollable content unit 410 is scrollable in a direction orthogonal to an orientation of the content feed 400 so different content items from the ordered set of content items scroll in the direction orthogonal to the orientation of the content feed 400 when different content items from the ordered set are presented in the display area 415. In particular embodiments, the scrollable content unit 410 presents a different content item from the ordered set in response to the user interaction with the scrollable content unit 410. For example, the scrollable content unit 410 presents an alternative content item from the ordered set of content items in the display area 415 in response to receiving cursor movements, mouse clicks, or tactile gestures communicated to the online system 140 via a client device 110 presenting the scrollable content unit 410. Example tactile gestures include a swiping gesture in a region of a display device presenting the display area 415, a tap in the region of the display device presenting the display area 415, and pressing on the portion of the display device presenting the display area, as well as a rotation the display device presenting the display area 415. See at least [0055]. Also: the client device 110 receives 320 a tactile gesture input (e.g., a horizontal swiping gesture) with a portion of a display device of the client device 110 presenting the display area of the scrollable content unit, the client device 110 may communicate information describing the received input to the online system 140, which retrieves one or more other content items from the ordered set and presents the one or more other content items in the display area of the scrollable content unit. See at least [0048]. Also: In the examples of FIGS. 4A and 4B, the scrollable content unit 410 includes an interactive icon 435 and presents an alternative content item from the ordered set via the display area 415 in response to a user interacting with the interactive icon 435.  See at least [0056] and Fig. 4A and 4B. Also: One or more interactions are associated with the scrollable content unit to allow a user to modify the content item from the ordered set presented by the display area, allowing the user to navigate through the ordered set of content items. In various embodiment, when modifying the content item presented in the display area, the scrollable content unit scrolls in a direction that is orthogonal to an orientation of the feed of content in which the scrollable content unit is presented. For example, a scrollable content unit provided in a feed of content having a vertical orientation is scrollable in a horizontal direction. The scrollable content unit may also include other elements such as navigational and informational components including (e.g., a text bar, an icon, a window, a frame, a section, a scroll bar, a tab, an image, a video, an audio file, a menu, a button, a checkbox, a message, a post, a hyperlink, an input field), and one or more interactive elements. See at least [0046]).

Kantar does not appear to explicitly disclose the first media data object tagged with a plurality of selectable locations, or where in response to the user engaging with a separate selectable location the computing device modifies the display to present the first media data object. 
Shamir teaches a content display with a plurality of selectable locations where in response to the user engaging with a separate selectable location the computing device modifies the display to present the first media data object (Web browser 200 may include a number of navigational controls associated with webpage 206. For example, web browser 200 may be configured to navigate forward and backwards between webpages in response to receiving commands via inputs 204 (e.g., a back button, a forward button, etc.). See at least [0036] and Fig. 200). 
Kantar provides a system of scrollable content display where a user can click an icon to view a second view pane, and click an icon of the second view pane to see a third view pane, upon which the claimed invention’s inclusion of multiple icons to allow a user to return to a first view pane can be seen as an improvement. However, Shamir demonstrates that the prior art already knew of content navigation systems including multiple selectable icons with one of the icons returning the display to a previous state. One of ordinary skill in the art could trivially apply Shamir’s concept of a back button to the content scrolling system of Kantar to incorporate an addition button and allow for the returning to previous content. One of ordinary skill in the art would have recognized that such an application of Shamir would have resulted in an improved system which would allow users to return to previously viewed advertising content. As such, the application of Shamir would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of Shamir. 

Kanter does not appear to disclose a REST API request. 
BBVA teaches a request that is a REST API request (“Rest completely changed software engineering after 2000. This new approach to developing web projects and services was defined by Roy Fields … REST is any interface between systems using HTTP to obtain data” Page 1. Also: “each time a request is made to the server and it returns a response, part of the information it contains will be the browsing hyperlinks associated to other client resources … example of a request to an automobile database” Page 2). 
Kanter and Shamir provides an advertisement display system that requests content from a remote server, upon which the claimed invention’s use of a REST API request can be seen as an improvement. However, BBVA demonstrates that the prior art already knew of using REST API requests to obtain data from remote systems. One of ordinary skill in the art could have trivially applied the techniques of BBVA to the content requests of Kanter and Shamir. Further one of ordinary skill in the art would have recognized that such an application of BBVA would have predictably resulted in a system which would obtain information using more reliable and scaling information request techniques (BBVA, Page 3). As such, the identified application would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of Shamir and BBVA. 

Kanter does not appear to disclose where the request identifies a particular SDK corresponding to the software based application. 
Hapgood teaches a request identifying a particular SDK corresponding to a software based application (At 210, process 200 can begin by receiving a request for advertising content from an advertisement tag on a website. See at least Column 5 Lines 46-57. Also: process 200 for dynamically detecting mobile environment information (e.g., mobile application environment versus mobile web browsing environment) can include determining the SDK that the advertisement tag is running inside using various techniques on object and/or property information at 250. … process 200 can apply a combination of techniques with the advertisement web view to determine the SDK that the advertisement tag is running inside. See at least Column 7 Lines 14-37).
Kanter, Shamir, and BBVA suggest an advertisement display system which requests content to display on a client device, upon which the claimed invention’s inclusion of SDK information in a request can be seen as an improvement. However, Hapgood demonstrates that the prior art already knew of requests for information including SDK information. One of ordinary skill in the art could have trivially applied the techniques of Hapgood to the content requests of Kanter, Shamir, and BBVA. Further, one of ordinary skill in the art would have recognized that such an application of Hapgood would have predictably resulted in an improved system which could provide content and instructions configured for the requesting application. As such, the identified application would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of Shamir, BBVA, and Hapgood. 

Kanter does not appear to disclose HTTPS link. 
Sharma teaches HTTPS links (The servers 106 store digitized content which may be accessed (e.g., read, downloaded, searched, changed etc. as appropriate) over the computer network. A specific portion of the content is often identified using a hyperlink. … Popular techniques for accessing the content include … HTTPS (HyperText Transfer Protocol Secure). See at least [0039]). 
Kanter, Shamir, BBVA, and Hapgood suggests an advertisement display system which retrieves content to display content on a client device, upon which the claimed invention’s use of HTTPS links to retrieve content can be seen as an improvement. However, Sharma demonstrates that the prior art already knew of using HTTPS links to access content. One of ordinary skill in the art could have trivially applied the HTTPS links of Sharma to the system of Kanter, Shamir, BBVA, and Hapgood. Further, one of ordinary skill in the art would have recognized that such an application of Sharma would have predictably resulted in an improved system which would use a more secure protocol for accessing content. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of Shamir, BBVA, Hapgood, and Sharma.

Regarding Claim 2 and 12: Kanter in view of Shamir, BBVA, Hapgood, and Sharma teaches the above limitations. Additionally, Kanter discloses wherein the first view pane and/or second view pane are advertisements (For example, in the example of FIG. 4A, each content item the ordered set of content items is an advertisement 420A-C from ad requests that are associated with the same advertiser. See at least [0054] and Fig. 4A). 

Regarding Claim 7 and 15: Kanter in view of Shamir, BBVA, Hapgood, and Sharma teaches the above limitations. Additionally, Kanter discloses wherein the respective link corresponding to the particular additional media data object based on predictive analytic techniques (the content selection module 235 determines measures of relevance of various content items to the user based on characteristics associated with the user by the online system 140 and based on the user's affinity for different content items. Information associated with the user and included in the user profile store 205, in the action log 220, and in the edge store 225 may be used to determine the measures of relevance. Based on the measures of relevance, the content selection module 235 selects content items for presentation to the user. As an additional example, the content selection module 235 selects content items having the highest measures of relevance or having at least a threshold measure of relevance for presentation to the user. See at least [0034]. Also: Content items selected for presentation to the user may include advertisements from ad requests or other content items associated with bid amounts. See at least [0035]. Also: When generating 310 the feed of content, the online system 140 determines an order in which to arrange the ordered set of content items included in the scrollable content unit. For example, the content items in the set are ranked based on predicted likelihoods of the user interacting with various content items in the set, with the content items ordered in the set based on the predicted likelihoods. For example, content items having higher predicted likelihoods of user interaction are ordered earlier in the set than content items having lower likelihoods of user interaction. See at least [0045]). As previously noted in combination with Kanter, Sharma teaches HTTPS links. The motivation to combine Kanter, Shamir, BBVA, Hapgood, and Sharma is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 8 and 16: Kanter in view of Shamir, BBVA, Hapgood, and Sharma teaches the above limitations. Additionally, Kanter discloses wherein the predictive analytic techniques generate suggested advertisements in response to processing application activity from the user, the application activity comprising records of keystrokes, selected hyperlinks, and/or web browser history (the content selection module 235 determines measures of relevance of various content items to the user based on characteristics associated with the user by the online system 140 and based on the user's affinity for different content items. Information associated with the user and included in the user profile store 205, in the action log 220, and in the edge store 225 may be used to determine the measures of relevance. Based on the measures of relevance, the content selection module 235 selects content items for presentation to the user. As an additional example, the content selection module 235 selects content items having the highest measures of relevance or having at least a threshold measure of relevance for presentation to the user. See at least [0034]. Also: Content items selected for presentation to the user may include advertisements from ad requests or other content items associated with bid amounts. See at least [0035]). 

Regarding Claim 18: Kanter in view of Shamir, BBVA, Hapgood, and Sharma teaches the above limitations. Additionally, Kanter teaches wherein rotatably replacing the view pane with a second view pane presents the second view pane as a previously concealed particular side of a multi-sided plurality of view panes (In the examples of FIGS. 4A and 4B, the scrollable content unit 410 includes an interactive icon 435 and presents an alternative content item from the ordered set via the display area 415 in response to a user interacting with the interactive icon 435.  See at least [0056] and Fig. 4A and 4B). 

Claims 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanter et al. (US 2017/0017369 A1) in view of Shamir et al. (US 2013/0325603 A1), BBVA (“RESTI API: What is it, and what are its advantages in project development?”), Hapgood et al. (US 10438243 B1), and Sharma et al. (US 2015/0254741 A1), and further in view of Kargar (US 2015/0094139 A1).

Regarding Claim 9: Kanter in view of Shamir, BBVA, Hapgood, and Sharma teaches the above limitations. Additionally, Kanter discloses wherein the memory at the remote computing system comprises a database for storing web data and the particular additional media data object (The content store 210 stores objects that each represent various types of content. Examples of content represented by an object include a page post, a status update, a photograph, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, a brand page, or any other type of content. Online system users may create objects stored by the content store 210, such as status updates, photos tagged by users to be associated with other objects in the online system 140, events, groups or applications. In some embodiments, objects are received from third-party applications or third-party applications separate from the online system 140. In one embodiment, objects in the content store 210 represent single pieces of content, or content “items.” Hence, online system users are encouraged to communicate with each other by posting text and content items of various types of media to the online system 140 through various communication channels. This increases the amount of interaction of users with each other and increases the frequency with which users interact within the online system 140). However, Kanter does not appear to disclose a SQL database. 
	Kargar teaches a SQL database (Advertisement database 2100 may be stored in a relational (such as a Structured Query Language (SQL) database). See at least [0304]). 
	Kanter, Shamir, BBVA, Hapgood, and Sharma suggests an advertisement display system which differs from the claimed invention by the substitution of Kanter’s generic database for an SQL database. However, Kargar demonstrates that the prior art already knew of using SQL databases, and the use of such databases to store advertisement information. One of ordinary skill in the art could have trivially substituted Kargar’s database into the system of Kanter. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an advertisement display system which would consult a SQL database for advertisement display information. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of Shamir, BBVA, Hapgood, Sharma, and Kargar. 

Regarding Claim 11: Kanter in view of Shamir, BBVA, Hapgood, and Sharma teaches the above limitations. Additionally, Kanter discloses wherein the respective link is directed to a remote database (The content store 210 stores objects that each represent various types of content. Examples of content represented by an object include a page post, a status update, a photograph, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, a brand page, or any other type of content. Online system users may create objects stored by the content store 210, such as status updates, photos tagged by users to be associated with other objects in the online system 140, events, groups or applications. In some embodiments, objects are received from third-party applications or third-party applications separate from the online system 140. In one embodiment, objects in the content store 210 represent single pieces of content, or content “items.” Hence, online system users are encouraged to communicate with each other by posting text and content items of various types of media to the online system 140 through various communication channels. This increases the amount of interaction of users with each other and increases the frequency with which users interact within the online system 140). As previously noted in combination with Kanter, Sharma teaches HTTPS links. However, Kanter does not appear to disclose a SQL database.
Kargar teaches a SQL database (Advertisement database 2100 may be stored in a relational (such as a Structured Query Language (SQL) database). See at least [0304]). 
	Kanter, Shamir, BBVA, Hapgood, and Sharma suggests an advertisement display system which differs from the claimed invention by the substitution of Kanter’s generic database for an SQL database. However, Kargar demonstrates that the prior art already knew of using SQL databases, and the use of such databases to store advertisement information. One of ordinary skill in the art could have trivially substituted Kargar’s database into the system of Kanter. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an advertisement display system which would consult a SQL database for advertisement display information. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of Shamir, BBVA, Hapgood, Sharma, and Kargar.

Regarding Claim 17: Kanter in view of Shamir, BBVA, Hapgood, and Sharma teaches the above limitations. Additionally, Kanter discloses wherein the respective link corresponds to the remote computing system operatively connected to the computing device and comprising a database for storing the particular additional media data object (The content store 210 stores objects that each represent various types of content. Examples of content represented by an object include a page post, a status update, a photograph, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, a brand page, or any other type of content. Online system users may create objects stored by the content store 210, such as status updates, photos tagged by users to be associated with other objects in the online system 140, events, groups or applications. In some embodiments, objects are received from third-party applications or third-party applications separate from the online system 140. In one embodiment, objects in the content store 210 represent single pieces of content, or content “items.” Hence, online system users are encouraged to communicate with each other by posting text and content items of various types of media to the online system 140 through various communication channels. This increases the amount of interaction of users with each other and increases the frequency with which users interact within the online system 140). As previously noted in combination with Kanter, Sharma teaches HTTPS links. However, Kanter does not appear to disclose a SQL database.
Kargar teaches a SQL database (Advertisement database 2100 may be stored in a relational (such as a Structured Query Language (SQL) database). See at least [0304]). 
	Kanter, Shamir, BBVA, Hapgood, and Sharma suggests an advertisement display system which differs from the claimed invention by the substitution of Kanter’s generic database for an SQL database. However, Kargar demonstrates that the prior art already knew of using SQL databases, and the use of such databases to store advertisement information. One of ordinary skill in the art could have trivially substituted Kargar’s database into the system of Kanter. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an advertisement display system which would consult a SQL database for advertisement display information. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of Shamir, BBVA, Hapgood, Sharma, and Kargar.

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 6, 14, and 18: All issues with respect to the 35 USC 112 rejections have been addressed and resolved. 
Examiner’s Response: Applicant's amendments filed 1 September 2022 have been fully considered, and they resolve the identified issues. The rejections under 112(b) are withdrawn.  

Applicant’s Argument Regarding 103 Rejections of claims 1, 2, 6-12, and 14-18: Applicant asserts that the cited references, whether taken alone or in combination, cannot support a rejection under 35 USC 103 as the cited references do not teach, suggest, or disclose each and every aspect of the independent claims (as amended).  
Examiner’s Response: Applicant's arguments filed 1 September 2022 have been fully considered but they are rendered moot by the amendment of claims 1 and 10. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 24 March 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/            Examiner, Art Unit 3681                                                                                                                                                                                            	2022-12-03